Jenkins, J.
1. Under the Civil Code (1910), § 3352, a person furnishing material for the improvement of real estate is entitled to a special lien' on the premises so improved; and when, at the time the material is furnished, the owner represents., to the seller that the material contracted for is intended to be used in the improvement- of certain property, and the seller, relying upon that statement, actually and in good faith furnishes’ it for the purpose stated, the owner will be estopped by his representation; and, as between the parties themselves, it is no defense to a proceeding seeking to sot up the special claim on the property that some of the materials thus furnished the owner were not in fact so used and applied.
2. The judgment of the court below entering up general judgment in. favor of plaintiff is affirmed, with direction that $1.32 be written off from the amount thereof; and the judgment establishing a special lien in favor of.plaintiff on the premises described in the petition is affirmed, with direction that the lien be discharged in the amount of $14.85, so that it shall be enforceable only in and for the amount remaining after such a reduction from the amount of the original recovery. Rome Hotel Co. v. Warlick, 87 Ga. 34 (13 S. E. 116).

Judgment affirmed, with direction.


Wade, C. J., and Luke, J., concur.

B. B. Collins, for plaintiff in error. Glessner & Park, contra.